              Case 2:18-cr-00008-MCE Document 73 Filed 12/16/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   AMY S. HITCHCOCK
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00008-MCE
12
                                  Plaintiff,             STIPULATION REGARDING USE OF
13                                                       VIDEOCONFERENCING DURING PLEA AND
                            v.                           SENTENCING HEARINGS; FINDINGS AND
14                                                       ORDER
     DEREK BLUFORD,
15                                                       DATE: December 17, 2020
                                 Defendant.              TIME: 10:00 a.m.
16                                                       COURT: Hon. Morrison C. England, Jr.
17

18                                              BACKGROUND
19          On December 15, 2020, a superseding information was filed in the above-captioned case,
20 charging Derek Bluford (“defendant”) with violations of 18 U.S.C. § 1343 – Wire Fraud, 18 U.S.C. §

21 1957 – Engaging in Monetary Transactions Involving Criminally Derived Proceeds, 18 U.S.C. § 1519 –

22 Destruction, Alteration, or Falsification of Records in a Federal Investigation; and 18 U.S.C. § 1001 –

23 False Statements. ECF 71. The defendant, through counsel, has notified the Court that he is prepared to

24 enter a guilty plea to the superseding information, and the matter was set for a change of plea hearing on

25 December 17, 2020. ECF 68. The parties anticipate that the Court will set a date for judgment and

26 sentencing following the defendant’s entry of plea.

27          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
28 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

      STIPULATION REGARDING COP AND J&S HEARINGS         1
30
              Case 2:18-cr-00008-MCE Document 73 Filed 12/16/20 Page 2 of 6


 1 District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot

 2 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district

 3 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

 4 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

 5          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 6 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 7 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 8 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 9          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

10 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

11 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

12 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020, the

13 Chief Judge of this District, per General Order 620, reaffirmed these findings and authorized

14 videoconferencing under the CARES Act for another 90 days. On September 30, 2020, the Chief Judge

15 of this District, per General Order 624, again reaffirmed these findings and authorized video-

16 conferencing under the CARES Act for another 90 days. Accordingly, the findings of the Judicial

17 Conference and General Orders 614, 620, and 624 establish that sentencings cannot take safely take

18 place in person.

19            In order to authorize plea and sentencing hearings by remote means, however, the CARES

20 Act—as currently implemented by General Order 624—also requires district courts in individual cases

21 to “find[], for specific reasons, that a felony plea or sentencing in that case cannot be further delayed

22 without serious harm to the interests of justice.” General Order 624 further requires that the defendant

23 consent to remote proceedings. Finally, the remote proceeding must be conducted by videoconference

24 unless “videoconferencing is not reasonably available.” In such cases, district courts may conduct

25 hearings by teleconference.

26          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

27 General Order 624 has been satisfied in this case. They request that the Court enter an order making the

28

      STIPULATION REGARDING COP AND J&S HEARINGS          2
30
                 Case 2:18-cr-00008-MCE Document 73 Filed 12/16/20 Page 3 of 6


 1 specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

 2 further set forth below, the parties agree that:

 3          1)       The plea and sentencing hearings in this case cannot be further delayed without serious

 4 harm to the interest of justice, given the public health restrictions on physical contact and court closures

 5 existing in the Eastern District of California, and the parties’ mutual desire to resolve the case

 6 expeditiously as the defendant has indicated that he is ready to enter a guilty plea and resolve this

 7 matter; and

 8          2)       The defendant waives his physical presence at the change of plea and sentencing hearing

 9 and consents to remote hearing by videoconference and counsel joins in that waiver.

10                                                STIPULATION

11          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

12 through defendant’s counsel of record, hereby stipulate as follows:

13          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

14 to exist in California on March 4, 2020.

15          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

16 National Emergency in response to the COVID-19 pandemic.

17          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

18 other public health authorities have suggested the public avoid social gatherings in groups of more than

19 10 people and practice physical distancing (within about six feet) between individuals to potentially
20 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

21 and no vaccine currently exists.

22          4.       These social distancing guidelines – which are essential to combatting the virus – are

23 generally not compatible with holding in-person court hearings.

24          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

25 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

26 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

27 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

28 commence before May 1, 2020.

      STIPULATION REGARDING COP AND J&S HEARINGS          3
30
                 Case 2:18-cr-00008-MCE Document 73 Filed 12/16/20 Page 4 of 6


 1          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 2 in the Eastern District of California to the public. It further authorized assigned district court judges to

 3 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 4 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 5 pandemic.

 6          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 7 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 8 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 9 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

10 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

11 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

12 district judges; two of those positions are currently vacant). The report further explained that a backlog

13 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

14 of individuals.

15          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

16 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

17          9.       On May 13, 2020, General Order 618 issued, continuing court closures “until further

18 notice,” and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

19          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

20 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

21 hearings now, this District will be in a better position to work through the backlog of criminal and civil

22 matters once in-person hearings resume.

23          11.      The change of plea and sentencing hearings in this case accordingly cannot be further

24 delayed without serious harm to the interests of justice. If the Court were to delay these hearings until it

25 can be held in-person, it would only add to the enormous backlog of criminal and civil matters facing

26 this Court, and every Judge in this District, when normal operations resume.

27          12.      Under CARES Act § 15002(b), defendant consents to proceed with his change of plea

28 and judgment and sentencing hearings by video-teleconference. Counsel joins in this consent.

       STIPULATION REGARDING COP AND J&S HEARINGS          4
30
              Case 2:18-cr-00008-MCE Document 73 Filed 12/16/20 Page 5 of 6


 1          13.    Conducting the change of plea and sentencing hearings by videoconference is

 2 furthermore appropriate in this case given the defendant’s desire to plead guilty and proceed to

 3 sentencing and the parties’ mutual desire to resolve this matter expeditiously.

 4

 5 IT IS SO STIPULATED.

 6
     Dated: December 15, 2020                               MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ AMY S. HITCHCOCK
 9                                                          AMY S. HITCHCOCK
                                                            Assistant United States Attorney
10

11

12
     Dated: December 15, 2020                               /s/ JEROME PRICE
13                                                          JEROME PRICE
14                                                          Counsel for Defendant
                                                            DEREK BLUFORD
15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING COP AND J&S HEARINGS        5
30
                Case 2:18-cr-00008-MCE Document 73 Filed 12/16/20 Page 6 of 6


 1                                          FINDINGS AND ORDER

 2         1.       The Court adopts the findings above.

 3         2.       Further, the Court specifically finds that:

 4                  a)     The change of plea and sentencing hearings in this case cannot be further delayed

 5         without serious harm to the interest of justice; and

 6                  b)     The defendant has waived his physical presence at these hearings and consents to

 7         remote hearing by videoconference.

 8         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act, General Order 616, and General Order 624, the change of plea hearing and judgment

10 and sentencing hearing in this case will be conducted by videoconference.

11         IT IS SO ORDERED.

12 Dated: December 16, 2020

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING COP AND J&S HEARINGS          6
30
